      Case 1:20-cv-09653-AT-KHP Document 23 Filed 06/17/21 Page 1 of 1



                                                                      L'
                                                                      ,.          ' ·.r· Q ( r,
                                                                           1. t·: c~ h   -    j ~
                                                                                             J '·
                                                                                                 1, " Ar r 'J
                                                                                                    .   •   I f' {
                                                                                                            '
                                                                                                                1
                                                                                                                -•   I
                                                                                                                          1:
                                                                                                                         • !, -
                                                                                                                               1··j
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
JEANNETTE ESCOBAR,

                                   Plaintiff                         20    CIVIL 9653 (A T)(KHP)

                  -v-                                                           JUDGMENT

ANDREW M. SAUL,
Commissioner of Social Security,

                                   Defendant.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated June 16, 202 I, that this action be, and hereby is,

remanded to the Commissioner of Social Security, pursuant to sentence four of 42 U.S.C §

405(g), in connection with the Supreme Court's decision in Carr v. Saul, 141 S. Ct. 1352 (2021 ),

in which the Court held that a claimant need not raise an Appointments Clause claim before the

Social Security Administration, but may instead present it for the first time in federal court. On

remand, the case will be assigned to a different administrative law judge ("ALJ") to further

evaluate plaintiffs claims, plaintiff will be offered the opportunity for a hearing, and the ALJ

will issue a new decision. See Shalala v. Schaefer, 509 U.S. 292 (1993). Each party will bear its

own attorneys' fees, costs, and expenses.

Dated: New York, New York
       June 17, 2021


                                                                     RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:
